DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-22 are pending. 

Response to Amendment
With respect to 101 Rejection, Applicant’s amendment has overcome the rejection. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection has been made necessitated by amendments.

Allowable Subject Matter
Claims 10-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 10 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method for confirming placement of an electrode in a subject, the method comprising: providing increasing amount of electrical stimulation via an external stimulator to the nerve fiber via the stimulating electrode to elicit a somatosensory evoked potential response and an electro-myogram response; . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent (US 2016/0339251), hereinafter “Kent”.
Re Claim 1, Kent discloses a system for placement of an electrode in a subject, the system comprising: 
an electrode contact operable to be implanted on a nerve fiber of a dorsal root ganglion of a subject (para. [0031], a DRG stimulator, a steerable percutaneous lead, electrodes 111 a-d of each lead 110 may be configured to separately to emit excitation pulses or measure the evoked potential emitted from the stimulation target; para. [0038], [0051], [0064] discloses measuring from DRG; para. [0054] discloses DRG as stimulation target);

a neuromonitoring device electronically coupled to the adapter via the plug (para. [0029] discloses that the IPG 150 comprises a separate or an attached extension component 170, where the extension component 170 connects with a “header” portion of the IPG 150. The extension component 170 is connected to the connector portion 171 – the IPG 150 reads on the neuromonitoring device),
wherein the neuromonitoring device comprises circuitry that is operable to provide a selective trigger of electrical stimulation via the adapter to the electrode contact when the electrode contact is implanted on the nerve fiber of the dorsal root ganglion (para. [0029], [0031], the pulses originating from the IPG 150 are provided to the one or more leads 110 via the connector 171; para. [0054], The excitation pulses are emitted from the electrode 303 a in an outward direction towards a stimulation target, such as, the DR 308 and/or DRG; para. [0031], DRG stimulator) and
wherein the circuitry also records a response to the selective trigger of electrical stimulation and then controls the selective trigger of electrical stimulation based on the recorded response (para. [0038], The sensing circuitry 158 may measure an electric potential (e.g., voltage, current) over time of proximate tissue, such as the DRG or DR, through at least one of the electrodes 111 and configured to measure the electrical potential. For example, the sensing circuitry 158 may measure an evoked potential waveform from the neurons of the DRG or DR resulting from the excitation pulses emitted for the NS; para. [0024], a closed loop spinal cord stimulation based on a novel approach for recording evoked potential waveforms at or proximate to the dorsal root (DR). For example, the evoked potential waveforms may be recorded from the cell bodies of the dorsal root ganglion (DRG), para. [0025], The recorded evoked potential waveform may be used to adjust the NS parameters to maintain sufficient 
	Re Claim 2, Kent discloses the neuromonitoring device includes a constant current stimulator (para. [0037], constant current pulse generating circuitry).  
	Re Claim 5, Kent discloses that the neuromonitoring device records a plurality of responses to the selective trigger of electrical stimulation (para. [0038], The sensing circuitry 158 may measure an electric potential (e.g., voltage, current) over time of proximate tissue, such as the DRG or DR, through at least one of the electrodes 111 and configured to measure the electrical potential. For example, the sensing circuitry 158 may measure an evoked potential waveform from the neurons of the DRG or DR resulting from the excitation pulses emitted for the NS; para. [0024], a closed loop spinal cord stimulation based on a novel approach for recording evoked potential waveforms at or proximate to the dorsal root (DR). For example, the evoked potential waveforms may be recorded from the cell bodies of the dorsal root ganglion (DRG), para. [0025], The recorded evoked potential waveform may be used to adjust the NS parameters to maintain sufficient activation of the appropriate types of neural elements. Based on the morphology of the recorded evoked potential appropriate stimulation parameter ranges (i.e. minimum and maximum stimulation amplitude) may be determined corresponding to a therapeutic window.).  
	Re Claim 22, Kent discloses a method comprising: 
placing an electrode contact on a nerve fiber of a dorsal root ganglion of a subject (para. [0031], a DRG stimulator, a steerable percutaneous lead, electrodes 111 a-d of each lead 110 may be configured to separately to emit excitation pulses or measure the evoked potential emitted from the stimulation target; para. [0038], [0051], [0064] discloses measuring from DRG; para. [0054] discloses DRG as stimulation target); 

	configuring the neuromonitoring device to provide a selective trigger of electrical stimulation via the adapter to the electrode contact (para. [0029], [0031], the pulses originating from the IPG 150 are provided to the one or more leads 110 via the connector 171; para. [0054], The excitation pulses are emitted from the electrode 303 a in an outward direction towards a stimulation target, such as, the DR 308 and/or DRG; para. [0031], DRG stimulator); 
	configuring the neuromonitoring device to record a response to the selective trigger of electrical stimulation; and controlling the selective trigger of electrical stimulation based on the recorded response (para. [0038], The sensing circuitry 158 may measure an electric potential (e.g., voltage, current) over time of proximate tissue, such as the DRG or DR, through at least one of the electrodes 111 and configured to measure the electrical potential. For example, the sensing circuitry 158 may measure an evoked potential waveform from the neurons of the DRG or DR resulting from the excitation pulses emitted for the NS; para. [0024], a closed loop spinal cord stimulation based on a novel approach for recording evoked potential waveforms at or proximate to the dorsal root (DR). For example, the evoked potential waveforms may be recorded from the cell bodies of the dorsal root ganglion (DRG), para. [0025], The recorded evoked potential waveform may be used to adjust the NS parameters to maintain sufficient activation of the appropriate types of neural elements. Based on the morphology of the recorded evoked potential appropriate stimulation parameter ranges (i.e. minimum and maximum stimulation amplitude) may be determined corresponding to a therapeutic window.). 
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 2016/0339251), hereinafter “Kent”, in view of Shafer (US 2006/0287678). 
Re Claim 8, Kent discloses the claimed invention substantially as set forth in claim 1. 
Kent discloses that the adapter contains a plug end connected to a plug (para. [0029], fig. 1, connector 171 is connected to an extension component 170 – extension component 170 reads on the plug), but is silent regarding the plug end of the adapter contains a detachably connected plug (Kent is silent regarding connector 171 being detachably connected to extension component 170).
However, Shafer discloses a system for placement of an electrode in a subject comprising: an electrode contact operable to be implanted on a nerve fiber (para. [0083], fig. 7F, cuff electrode), an adaptor containing an electrode end and a plug end connected to a plug (fig. 7F, lead connector has an electrode end connected to cuff electrode and a plug end connected to temporary testing wires via pin connector).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kent, by configuring the adapter and the plug to be separable, wherein the plug end of the adapter contains a detachably connected plug, as taught by Shafer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (See MPEP 2144.04. V.). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 2016/0339251), hereinafter “Kent”, in view of Shafer (US 2006/0287678) and Bikson et al. (US 20120209346), hereinafter “Bikson”.
Re Claim 9, Kent discloses the claimed invention substantially as set forth in claim 1. 
Kent discloses that the adapter contains a plug end connected to a plug (para. [0029], fig. 1, connector 171 is connected to an extension component 170 – extension component 170 reads on the plug), but is silent regarding the plug end of the adapter contains a detachably connected plug (Kent is silent regarding connector 171 being detachably connected to extension component 170) and the plug connects the adapter to the neuromonitoring device via a DIN connector. 
However, Shafer discloses a system for placement of an electrode in a subject comprising: an electrode contact operable to be implanted on a nerve fiber (para. [0083], fig. 7F, cuff electrode), an adaptor containing an electrode end and a plug end connected to a plug (fig. 7F, lead connector has an electrode end connected to cuff electrode and a plug end connected to temporary testing wires via pin connector).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kent, by configuring the adapter and the plug to be separable, wherein the plug end of the adapter contains a detachably connected plug, as taught by Shafer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (See MPEP 2144.04. V.). 
Shafer is silent regarding the plug connecting the adapter to the neuromonitoring device via a DIN connector. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kent as modified by Shafer, by configuring the plug to connect the adaptor to the neuromonitoring device done via a DIN connector, as taught by Bikson, because such a modification would have been obvious to try. There are finite number of identified, predictable solutions to the recognized need of connecting the electrode to the monitoring source and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 2016/0339251), hereinafter “Kent”, in view of Kim et al. (US 2006/0052826), hereinafter “Kim”. 
Re Claim 3, Kent discloses the claimed invention substantially as set forth in claims 1 and 2. 
Kent discloses that the stimulation parameters of pulses include pulse width and pulse frequency (para. [0041]), but is silent regarding the selective trigger of electrical stimulation includes a pulse width ranging from 10 to 500 microseconds. 
Kim discloses electrical stimulation to DRG (para. [0085]) and discloses that the pulse width of electrical stimulation ranging from 25 microseconds to 500 microseconds (para. [0091], pulse width between about 25 microseconds to about 500 microseconds).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kent, by configuring the pulse width of electrical stimulation to range from 25 microseconds to 500 microseconds, as taught by Kim, for the purpose of neuromodulating DRG for pain control (para. [0079], [0087]).
Kim is silent regarding a pulse width ranging from 10 to 500 microseconds. 
prima facie case of obviousness exists. MPEP 2144.05. I. 
 Re Claim 4, Kent as modified by Kim discloses the claimed invention substantially as set forth in claims 1, 2 and 3. 
Kent discloses that the stimulation parameters of pulses include pulse width and pulse frequency (para. [0041]), but is silent regarding the selective trigger of electrical stimulation including a constant rate ranging from 1 to 500 Hz. 
Kim discloses that the selective trigger of electrical stimulation includes a constant rate ranging from 10 to 1000 Hz (para. [0091], a frequency range between about 10 Hz to about 1000 Hz or 30 Hz to 500 Hz). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kent as modified by Kim, by configuring the constant rate of the electrical stimulation to range from 10 to 1000Hz, as taught by Kim, for the purpose of neuromodulating DRG for pain control (para. [0079], [0087]).
Kim is silent regarding a constant rate ranging from 1 to 500 Hz. 
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kim, by configuring the constant rate to range in the claimed range from 1 to 500 Hz, since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05. I. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 2016/0339251), hereinafter “Kent”, in view of Bleich et al. (US 2010/0010334), hereinafter “Bleich”.
Re Claims 6 and 7, Kent discloses the claimed invention substantially as set forth in claims 1 and 5. 
Kent is silent regarding one of the plurality of responses being a somatosensory evoked potential response to the selective trigger of electrical stimulation or an electromyogram response to the selective trigger of electrical stimulation. 
However, Bleich discloses a method for confirming placement of an electrode in a subject and teaches one of the plurality of responses being an electromyogram response to the selective trigger of electrical stimulation or being a somatosensory evoked potential response to the selective trigger of electrical stimulation, wherein the selective trigger is controlled based on the recorded response (para. [0023] monitoring SSEP and EMG; para. [0118] discloses neural stimulation electrodes with EMG or SSEP monitoring; para. [0131] discloses that signal source may be configured to receive sensed EMG signals from EMG electrodes and process such signals to provide data to a user. other nerve monitoring or sensing technologies may be used instead of or in addition to EMG, such as somatosensory evoked potentials (SSEPs); para. [0143], [0134] discloses that the current may be increased until a response in nearby nerve tissue is measurable such as by EMG measurements, please see all the examples in para. [0134]; para. [0104] and [0115] discloses that target tissue is dorsal root ganglia).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Kent, by recording a somatosensory evoked potential response to the selective trigger of electrical stimulation or recording an electromyogram response to the selective trigger of electrical stimulation, as taught by Bleich, for the purpose of correctly locating the target site in order to place the electrode (para. [0134]).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, March 5, 2022Examiner, Art Unit 3792    

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792